AGREEMENT TO FILE SCHEDULE 13D JOINTLY (as required by Item7 of Schedule 13D) The undersigned persons hereby agree that reports on Schedule 13D, and any amendments thereto, may be filed in a single statement on behalf of all such persons, and further, each such person designates each of Holly K. Vance and Christopher H. Cunningham as its agents and attorneys-in-fact for the purpose of executing any and all such reports required to be made by it with the Securities and Exchange Commission. Dated: July 27, 2009 Asset Managers (China) Fund Co., Ltd. By:/s/ Yip Chi Chiu Name:Yip Chi Chiu Title:Director Asset Managers CCBS Holdings Limited By:/s/ Yip Chi Chiu Name: Yip Chi Chiu Title: Director
